Citation Nr: 0905527	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-00 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for bilateral wrist and 
hand disability, claimed as carpal tunnel syndrome.

4.  Entitlement to an evaluation greater than 30 percent for 
coronary atherosclerotic heart disease and hypertensive 
vascular disease.

5.  Entitlement to an evaluation greater than 20 percent for 
degenerative disc disease, L4-5 and L5-S1.


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to 
October 1957 and from January 1958 to May 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which increased the evaluation for lumbar spine disability to 
20 percent; continued the 30 percent evaluation assigned for 
heart condition and hypertension; and denied service 
connection for sleep disorder, bilateral wrist and hand 
conditions (claimed as carpal tunnel syndrome), left shoulder 
condition, right shoulder condition, bilateral knee 
condition, and neck condition.  

In December 2004, the Veteran filed a notice of disagreement 
with all issues except for the denial of service connection 
for a sleep disorder.  In November 2006, a Statement of the 
Case was issued addressing all relevant issues.  In December 
2006, the Veteran submitted a VA Form 9 indicating that he 
was appealing only certain issues.  A review of his statement 
indicates he was appealing the evaluations assigned for back 
and heart conditions, and the denials of service connection 
for his right knee, left knee, and bilateral wrist and hands.  
The remaining issues have not been perfected for appeal and 
are not for consideration at this time.  See 38 C.F.R. 
§§ 20.200, 20.202 (2008).

The issues of evaluation for service-connected low back 
disability and for service connection for bilateral knee 
disability and bilateral hand and wrist disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.






FINDINGS OF FACT

1.  The Veteran's coronary atherosclerotic heart disease is 
not manifested by congestive heart failure or METs greater 
than 3 but not greater than 5 resulting in dyspnea, fatigue, 
angina, dizziness, or syncope; ejection fraction in March 
2005 was estimated at greater than 55 percent.  

2.  The Veteran requires continuous medication for the 
control of his blood pressure; however, at no time during the 
appeal period has diastolic pressure been predominantly 100 
or more, or systolic pressure predominantly 160 or more.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 30 percent 
for coronary atherosclerotic heart disease are not met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.3, 4.7, 4.104, Diagnostic Code 7005 (2008).
 
2.  The criteria for a separate compensable evaluation for 
hypertensive vascular disease (hypertension) are not met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.3, 4.7, 4.104, Diagnostic Code 7101 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the recent decision in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), the Court held that, with respect to 
increased rating claims, section 5103(a) notice requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in the severity of the disability and 
the effect the worsening has on the claimant's employment and 
daily life.  Notice may also need to include the specific 
Diagnostic Code under which the claimant is rated if 
entitlement to a higher disability rating would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability.  

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a SOC or SSOC.  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

In this case, the record does not contain correspondence 
providing the Veteran information regarding how VA assigns 
disability ratings and effective dates.  Additionally, the 
appeal was transferred to the Board prior to the decision in 
Vazquez-Flores and as such, the notice does not take the form 
prescribed in that case.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals, Federal Circuit (Federal 
Circuit) held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Veterans Court, the burden shifts to VA to demonstrate 
that the error was not prejudicial.  Lack of prejudicial harm 
may be shown in three ways: (1) that any defect was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law.  Id. at 889.  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

In this case, the Board finds that any notice errors did not 
affect the essential fairness of the adjudication.  Letters 
dated in January 2004 and September 2005 notified the Veteran 
of the evidence necessary to substantiate a claim for an 
increased evaluation.  Specifically, that he may submit 
evidence showing this his heart condition had gotten worse.  
He was advised that he may submit medical evidence or 
statements from other individuals who were able to describe 
the manner in which his disability has worsened.  The Veteran 
was advised of the information and evidence that VA would 
obtain and of the information and evidence he was responsible 
for obtaining.  He was also asked to provide any evidence in 
his possession that pertained to his claim.  The claim was 
readjudicated by SOC dated in November 2006.  The rating 
criteria for evaluating coronary artery disease were provided 
at this time.  On review, the Veteran has been given an 
opportunity to describe how his disability affects his daily 
life and employment on VA examination and has provided 
various statements in support of his claim.  A review of the 
record indicates the Veteran has had ample opportunity to 
meaningfully participate in the adjudicative claims process 
and that, based on the information he received, a reasonable 
person would have known how to substantiate the claim for a 
higher rating.  Therefore, any errors or deficiencies 
regarding notice are considered harmless.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting him in 
procuring service treatment records, relevant treatment 
records, and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159 (2008).

In support of his claim, the Veteran identified VA medical 
treatment.  Specifically, he indicated that all of his 
treatment was at the VA medical center (VAMC) in Durham.  
Records from this facility were obtained and are associated 
with the claims file.  The Veteran has not identified 
additional medical evidence pertinent to the claim decided 
herein.  The Veteran was provided a VA examination in May 
2004.  The Board notes that the duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  See VAOPGCPREC 11-95.  

As there is no evidence that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

Rating decision dated in December 1974 granted service 
connection for coronary atherosclerotic heart disease and 
history of hypertensive vascular disease and assigned a 30 
percent evaluation effective June 1, 1974.  The Board 
observes this evaluation has been in effect for 20 or more 
years and may not be reduced except upon a showing that such 
rating was based on fraud.  See 38 C.F.R. § 3.951 (2008).  In 
October 2003, the Veteran filed a claim for increase.  Rating 
decision dated in June 2004 continued the 30 percent 
evaluation.

In his VA Form 9, the Veteran indicated he felt his heart 
condition should be evaluated as more than 30 percent 
disabling based on all of the medication that he is taking.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2008). Evaluation of a service-connected disorder 
requires a review of the Veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2008).  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2008).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court held that 
staged ratings are also appropriate for an increased rating 
claim that is not on appeal from the assignment of an initial 
rating when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.

The RO evaluated the Veteran's heart disease and hypertension 
together under Diagnostic Code 7005.  Under this provision, 
arteriosclerotic heart disease (coronary artery disease) is 
evaluated as follows: chronic congestive heart failure or 
workload of 3 METs or less resulting in dyspnea, fatigue, 
angina, dizziness, or syncope, or left ventricular 
dysfunction with an ejection fraction of less than 30 percent 
(100 percent); more than one episode of acute congestive 
heart failure in the past year, or workload of greater than 3 
METs but not greater than 5 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent (60 
percent); workload of greater than 5 METs but not greater 
than 7 METs resulting in dyspnea, fatigue, angina, dizziness, 
or syncope, or evidence of cardiac hypertrophy or dilatation 
on electrocardiogram, echocardiogram, or x-ray (30 percent); 
and workload of greater than 7 METs but not greater than 10 
METs resulting in dyspnea, fatigue, angina, dizziness, or 
syncope, or; continuous medication required (10 percent).  
38 C.F.R. § 4.104, Diagnostic Code 7005 (2008).

The Board notes that the regulations regarding the 
cardiovascular system were amended effective January 12, 
1998.  The rating schedule changes left some confusion about 
whether or not separate evaluations for hypertension and 
hypertensive heart disease were appropriate and to eliminate 
the confusion, it was proposed to add a new note (3) under 
diagnostic code 7101 stating that hypertension will be 
separately evaluated from hypertensive heart disease and 
other types of heart disease.  See 67 Fed. Reg. 54,396 
(August 22, 2002).  

This amendment was effective October 6, 2006.  See 71 Fed. 
Reg. 52,458 (September 6, 2006).  It was noted that the 
provisions of this amendment shall apply to all applications 
for benefits received by VA on or after the effective date of 
this final rule.  Id.  Significantly, however, information in 
the proposed regulation makes clear that the amendment was 
simply to clarify existing practice.  Therefore, although the 
Veteran's claim for increase was received in October 2003, 
the Board will consider whether the Veteran is entitled to a 
separate compensable evaluation for hypertension.  

Hypertensive vascular disease (hypertension and isolated 
systolic hypertension) is evaluated as follows: diastolic 
pressure predominantly 130 or more (60 percent); diastolic 
pressure predominantly 120 or more (40 percent); diastolic 
pressure predominantly 110 or more or systolic pressure 
predominantly 200 or more (20 percent); and diastolic 
pressure predominantly 100 or more, or systolic pressure 
predominantly 160 or more, or minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control 
(10 percent).  38 C.F.R. § 4.104, Diagnostic Code 7101 
(2006).  Hypertension is to be evaluated separately from 
hypertensive heart disease and other types of heart disease.  
Id. at Note (3).  

VA records show that the Veteran continues to be followed for 
hypertension and takes various medications to control his 
blood pressure.  On blood pressure check in April 2003, 
readings were 152/61 and 132/68.  Home blood pressures were 
reported as 130's/60's.  Note dated in May 2003 indicates 
complaints of dizziness.  Blood pressure was 106/98.  It was 
noted that systolic seemed well controlled but perhaps he was 
getting too low with the switch in medication.  

The Veteran underwent a VA examination in May 2004.  He 
reported treatment for high blood pressure.  He is able to 
walk a block and can go up a flight of stairs.  He does not 
have shortness of breath or chest pain.  He indicated that 
his blood pressure fluctuates.  On physical examination, 
blood pressure readings were 178/68, 174/60, and 182/78.  The 
heart was not apparently enlarged and no murmurs were heard.  
Rhythm was regular with bradycardia.  ECG was abnormal with 
marked sinus bradycardia and left ventricular hypertrophy 
with repolarization abnormality.  Diagnoses were: (1) 
arterial hypertension, being treated, not controlled at this 
time, accompanied by bradycardia; and (2) hypertensive heart 
disease, NYHA functional classification II.  The examiner 
further noted that the Veteran should be able to exert 8 METs 
of activity.  

On blood pressure check in September 2004, blood pressure was 
130/64.  Home blood pressures were reported as 140/66, 
134/57, 129/47, 110/45, 124/55, and 128/58.  

The Veteran was seen in February 2005 and at that time, 
reported his home systolic blood pressures were in the 140 to 
145mmHg range.  On review of the cardiovascular system, he 
denied chest pain, palpitations, or dypsnea on exertion.  
Blood pressure was 154/60.  The examiner noted that although 
the pulse was 52, the Veteran was asymptomatic.  The 
Veteran's Metoprolol was increased and if systolic was not 
consistently less than 135mmHg after 2 weeks of treatment, he 
was to contact his physician.  There were no signs or 
symptoms of congestive heart failure.  On echocardiogram in 
March 2005, the closest ejection fraction was greater than 55 
percent (estimated).  Interpretation included normal left 
ventricular function with moderate left ventricular 
hypertrophy.  Ultrasound of the bilateral carotid in March 
2005 indicated (1) 50-69 percent stenosis in the right distal 
ICA; (2) no hemodynamically significant stenosis on the left; 
and (3) patent bilateral vertebral arteries with antegrade 
flow.  Primary care telephone contact dated in April 2005 
indicates average blood pressure was 112/48.  The lowest 
reading was reported as 104/47 and the highest as 122/50.  In 
July 2005, the Veteran reported a recent blood pressure 
elevation that he related to starting Naproxen.  He indicated 
he was stopping Naproxen.  In September 2005, the Veteran 
presented to the emergency room with epigastric pain.  Blood 
pressure was 207/75.  Assessment was dyspepsia likely related 
to gastritis/peptic ulcer disease.  Letter to the Veteran 
dated the following day indicates concern that blood pressure 
was so high.  The Veteran was advised to monitor his blood 
pressure at home and if the upper number was not consistently 
less than 140mmHg, he was supposed to give his physician a 
call to arrange a visit to review his blood pressures.  
Records dated through December 2005 do not indicate the 
Veteran responded.  

On review, the criteria for an evaluation greater than 30 
percent for the Veteran's service-connected heart condition 
are not met or more nearly approximated.  There is no 
evidence of congestive heart failure, METs were estimated at 
8, and echocardiogram in March 2005 showed an ejection 
fraction greater than 55 percent.  

The Board acknowledges that the Veteran requires multiple 
medications to control his blood pressure.  The Board also 
notes that he has had various elevated blood pressures with 
systolic readings over 160, to include on VA examination in 
May 2004.  For example: 168/58 (4/04); 161/72 (7/05); 164/69 
(9/7/05); and 9/26/05 (207/75).  Notwithstanding, the Board 
has considered all medical evidence during the appeal period 
(which includes numerous other blood pressure readings) and 
it does not show that systolic pressures are predominantly 
160 or more.  There is also no evidence of diastolic pressure 
predominantly 100 or more.  Thus, the Board finds that the 
criteria for a separate compensable evaluation for 
hypertension are not met or more nearly approximated.  

The Board has considered the medical evidence of record and 
finds that at no time during the appeal period have the 
criteria for an evaluation greater than 30 percent been met 
for coronary atherosclerotic heart disease and hypertensive 
vascular disease and therefore, staged ratings are not for 
application.  See Hart, supra.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the Veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities; 
has not necessitated frequent periods of hospitalization; and 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  Thus, the Board finds that the 
requirements for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

An evaluation greater than 30 percent for coronary 
atherosclerotic heart disease is denied.

Entitlement to a separate compensable evaluation for 
hypertension is denied.  


REMAND

Under the VCAA, VA has a duty to assist the Veteran in the 
development of a claim.  This includes assisting him in 
procuring service treatment records, relevant treatment 
records, and providing a VA examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159 (2008).

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

Right knee disability and left knee disability

The Veteran contends that he currently has right and left 
knee disabilities that are related to his active military 
service.  VA records show complaints of chronic bilateral 
knee pain and x-ray findings confirm bilateral osteoarthritic 
changes.  In September 2000, the Veteran reported that about 
25 years ago he fell out of an airplane onto the tarmac and 
his right knee swelled up.  

In his December 2004 notice of disagreement, the Veteran 
reported that during his first 4 years in the Air Force he 
worked on the flight line cleaning and loading heavy weapons.  
He indicated that he had problems with both of his knees and 
went on sick call a few times.  He also stated that between 
1954 and 1957, he fell out of the bomb bay door of a B-36 on 
both of his knees.  He reported that he got out of the Air 
Force at the end of his enlistment because of his heavy 
duties and he later reenlisted to go into communications.  He 
also reported that he hurt his right knee again while 
performing combat-training exercises at Ft. Campbell.  

The claims file contains a VA Form 3101 dated in November 
1974, which indicates that medical records were forwarded to 
the RO in Waco at the time of the Veteran retirement.  On 
review, the records received appear to contain service 
treatment records from only the Veteran's second period of 
service.  The Veteran is reporting that he injured his knees 
and received treatment during his first period of service and 
therefore, efforts should be made to obtain these records.  
See 38 C.F.R. § 3.159(c)(2) (2008).

Bilateral wrist and hand conditions, claimed as carpal tunnel 
syndrome

The Veteran also contends he has bilateral wrist and hand 
disability that is related to his active military service.  
In his notice of disagreement, he reported that his problems 
were from typing and that although he did not have numbness 
in the military, he did have pain in his wrists and hands.  
In a March 2005 statement, he reported that he spent 16 years 
in the Communication Center Operations typing.  He argues 
that the repetitive hand and wrist motion caused his carpal 
tunnel syndrome.  The Veteran submitted copies of personnel 
records supporting his statements that he worked in the 
communications center.

Service treatment records show that in 1958, the Veteran 
injured his left wrist playing football.  X-ray was reported 
as negative.  In October 1968, he fell on his right wrist and 
injured it.  X-ray was reported as negative for fracture.

VA records show continued complaints of bilateral wrist and 
hand pain and a diagnosis of carpal tunnel syndrome.  Note 
dated in September 2000 indicates that hand films showed 
severe osteoarthritis with left scapholunate dissociation.  
In May 2002, the Veteran underwent surgery on the left.  
Surgery was subsequently scheduled on the right, but was 
apparently canceled by the Veteran.  

In June 2006, the RO requested a medical opinion regarding 
whether the Veteran's bilateral wrist and hand condition was 
related to treatment in military service.  The Veteran 
underwent examination in July 2006 and diagnosis included 
carpal tunnel arthropathy with wrist pains for 30 years with 
normal bulk and strength today.  Addendum dated in September 
2006 indicates that the complaint of wrist pain for 30 years 
was not correlated with any wrist abnormalities on the July 
examination.  Taken together, the Board does not believe that 
the examination report and addendum adequately address the 
possibility of a relationship between the claimed wrist and 
hand condition, and the Veteran's military service.

The Veteran is competent to report that he had hand and wrist 
pain during service.  See Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002) (appellant competent to testify regarding 
symptoms capable of lay observation).  His reports of 
repetitive typing appear consistent with his duties during 
his second period of service, and VA records show current 
diagnoses.  For these reasons, the Board finds that 
additional examination and medical opinion are warranted.  
See 38 C.F.R. § 3.159(c)(4) (2008); McLendon, supra.

Low back disability

Rating decision dated in December 1974 granted service 
connection for degenerative disc disease, L4-5 and L5-S1 and 
assigned a 10 percent evaluation.  In October 2003, the 
Veteran filed a claim for increase.  Rating decision dated in 
June 2004 increased the evaluation to 20 percent.  

The Veteran underwent a VA examination in May 2004.  At that 
time, forward flexion was to 45 degrees.  Deep tendon 
reflexes were sluggish, but present in the knees and ankles 
bilaterally.  VA records show continued complaints of and 
treatment for low back pain.  

In statements dated in April and July 2006, the Veteran 
reported increased back pain and that his condition has 
worsened.  

The Board notes that the Veteran underwent a VA spine 
examination in July 2006; however, the findings reported 
pertained to the cervical spine.  The Veteran also underwent 
a peripheral nerve examination in July 2006.  Diagnosis 
included lumbar disk arthropathy 30 - 40 years with absent 
lower extremity reflexes but preserved bulk and sensation.  
It was noted that the Veteran could bend to put his head on 
the table but range of motion findings were not reported in 
degrees.  A September 2006 addendum indicates that the lower 
extremity reflexes and ataxic gait are likely to be from 
lumbar disk disease plus the side effects of multiple 
medications.

On review, the Board finds that additional examination is 
warranted.  See 38 C.F.R. § 3.327 (2008).  The Veteran 
contends that his condition has worsened and the recent 
examination did not contain findings sufficient for rating 
purposes.  Additionally, under the rating criteria currently 
in effect, associated objective neurologic abnormalities are 
to be separately evaluated.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(1) (2008).  Evidence of record suggests the Veteran has 
neurologic abnormalities of the lower extremities at least 
partly related to his service-connected back disability.  

Accordingly, the case is REMANDED for the following action:

1.  Request service treatment records for 
the Veteran's period of service from 
February 1954 to October 1957.  All 
requests and responses received should be 
associated with the claims folder.  

2.  Schedule the Veteran for an 
examination to determine the current 
severity of his degenerative disc disease, 
L4-5 and L5-S1.  Necessary diagnostic 
tests, if any, should be completed.  The 
claims file should be available for review 
and the examiner should indicate whether 
or not it has been reviewed.  All findings 
should be reported in detail.  
Additionally, the examiner is requested to 
indicate whether the Veteran has any 
objective neurologic abnormalities 
associated with his service-connected low 
back disability.  

3.  Schedule the Veteran for an 
examination to determine the nature and 
etiology of bilateral hand/wrist 
disabilities.  Necessary diagnostic tests, 
if any, should be completed.  The claims 
file should be available for review and 
the examiner should indicate whether or 
not it has been reviewed.  

The examiner is requested to identify all 
disability pertaining to the Veteran's 
bilateral hands and wrists and to provide 
an opinion regarding whether any such 
disability is related to the Veteran's 
active military service or events therein, 
to include the documented wrist injuries 
and/or the Veteran's duties in the 
communication center.  All findings should 
be reported in detail and adequate 
rationale provided for any opinion 
rendered.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
rendered.

4.  Upon completion of the above 
development and any additional development 
deemed appropriate, readjudicate the 
issues of entitlement to an evaluation 
greater than 20 percent for degenerative 
disc disease, L4-5 and L5-S1 (to include 
whether separate evaluation is warranted 
for any associated neurologic 
abnormality); and entitlement to service 
connection for bilateral knee disability 
and bilateral wrist and hand condition, 
claimed as carpal tunnel syndrome.  All 
applicable laws and regulations should be 
considered.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided with 
a SSOC.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


